DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract recites, "The present specification describes..." which constitutes implied phraseology and should be avoided.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is understood that although it is possible to diagnose certain pathologies using vibrations/acoustic data, it is unclear how the claimed device is enabling to detect such pathologies as depression and autism, as the specification does not enable one of ordinary skill in the art to make and/or use the claimed invention without undue experimentation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mozayeni (US 20050038342 A1).
Re. claim 1 and 6, Mozayeni discloses a method of determining migraines (paragraphs 0051, 0136) using an ultrasound probe 40 used to measure “a sample volume of red blood cells is measured utilizing sound energy” and receive a “range or spectrum of Doppler shifted frequencies that are reflected back to the probe”, where the signal is converted to “digital form by an analog-to-digital converter” which is then processed by “computer or digital signal processor using a fast Fourier transform method” (paragraph 0084), of which is transmitted to an “output device for displaying information from the processor” (paragraph 0223). Mozayeni does not explicitly disclose the positioning the acoustic sensor, microphone or the accelerometer within a first predefined distance of at least one of the patient's basilar artery, anterior inferior cerebellar artery, anterior vestibular artery, internal auditory artery, common cochlear artery, internal carotid artery, or ophthalmic artery and outside of a second predefined distance from at least one of the patient's zygoma, external carotid artery, internal maxillary artery, facial artery, or occipital artery, wherein the first predefined distance is less than the second predefined distance, but it is reminded that particular placements of an element of a system is “held to be an obvious matter of design choice”, as per In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try placing the acoustic sensor, microphone or the accelerometer at the claimed locations in order to optimize signal processing for migraine diagnosis. 

Re. claims 2-5 and 8, Mozayeni discloses in paragraph 0019 that ultrasounds are emitted through ultrasound probe 40 at a frequency, where the red blood cell reflect the ultrasound and the probe receives the reflected ultrasound where the “frequency of the ultrasound received by the probe, f.sub.1 is higher than the frequency, f.sub.0, originally emitted”, shown in figures 1-2. Mozayeni does not explicitly disclose the frequency in a range of 20 Hz to 1000 Hz, and time period of separation between first and second peaks, it is reminded that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to continue measuring blood flow as taught by Mozayeni to find the signal ranges/parameters as claimed in order to properly detect migraines.

Re. claims 9, Mozayeni further discloses based on the processing of the digital signal, generating a visual or auditory output indicative of a type of the migraine (paragraph 0154 – “Such output values may be transmitted to a variety of locations including the point-of-care in the health care provider's office that transmitted results from the point-of-care flow measuring device”).

Re. claims 10, Mozayeni further discloses wherein the type of the migraine is at least one of an aura migraine, a migraine without an aura, a basilar migraine, a hemiplegic migraine, an ophthalmoplegic migraine, a vestibular migraine or a chronic migraine (paragraph 0210 - system detects blood flow abnormalities resulting in migraines in areas such as the basilar artery and ophthalmic artery).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mozayeni (US 20050038342 A1) as applied to claims 1-10 above, and further in view of Dilorenzo (US 20070150025 A1).
Re. claims 11, Mozayeni teaches the claimed invention except recommending a medication specific to one of the types of the migraines, but Dilorenzo discloses a system for “controlling other neurological or non-neurological disorders with a predictive algorithm and the administration of other acute pharmacological agents or other acute treatments” applicable for migraines that treats neurological conditions by “through providing recommendations or instructions to the patient to take an action” (paragraph 0030). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Dilorenzo into the method of Mozayeni in order to cure/treat migraine conditions. 

Claims 13-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mozayeni (US 20050038342 A1) as applied to claims 1-10 above, and further in view of Lovoi US (2016/0081608 A1).
Re. claim 13, Mozayeni teaches the claimed invention except the digital signal processing module is configured to analyze the digital signal to identify a pattern indicative of one or more predefined pathologies, wherein the one or more predefined pathologies comprise at least one of tension headaches, migraines, depression, vascular dementia, Alzheimer's disease, epilepsy, vascular Parkinson's disease, autism, cerebral vasospasm, or meningitis, but Lovoi discloses a system for detecting conditions of human vasculature or non-vascular brain tissue non-invasively where vibration signatures of vessel structures are analyzed to provide for a growing library of unique features with associated signatures for improving identification of different vasculature features in in accelerometer signatures of patients, as further disclosed in paragraph 0086, where the library includes aneurysms, stenosis, vasospasm, or other structures, disclosed in paragraph 0018. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lovoi into the method of Mozayeni in order to measure signals from the head to treat neurological conditions.

Re. claim 14, Lovoi teaches wherein the digital signal processing module is configured to differentiate between each of the one or more predefined pathologies and output an audio or Page 3 of 5visual indicator that specifically identifies one of the one or more predefined pathologies while concurrently excluding a remainder of the predefined pathologies (paragraph 0018 – localized [zeroed in/extraneous features excluded] feature is presented to the physician; figure 1B, processors analyze the signal information for matches in the library and localize the source of the matched signal, as disclosed in paragraph 0090).

Re. claim 15, Lovoi teaches wherein the digital signal processing module comprises one or more algorithms configured to detect one or more of the predefined pathologies present in the digital signal by comparing the analyzed digital signal the pre-determined signal classifications comprising specific frequencies unique to each of the one or more predefined pathologies (paragraph 0019 – the neural network or data store are obtained by acquiring data from patients with known pathologies as well as controls, which are then formatted for algorithm construction; see paragraph 0086).

Re. claim 18, Mozayeni teaches the claimed invention except at least one of an acoustic sensor, accelerometer or a microphone is integrated into a headset, but Lovoi discloses a system for detecting conditions of human vasculature or non-vascular brain tissue non-invasively comprising an accelerometer or a microphone is integrated into a headset (paragraph 0017 – signal information is collected via accelerometer arrays to or against the head and/or other points of interest, figure 1A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lovoi into the method of Mozayeni in order to measure signals from the head to treat neurological conditions.

Re. claim 20, Lovoi further teaches wherein the headset further comprises a signal quality indicator configured to indicate a quality of the analog signal being received (paragraph 0073 – quality of a signature can be quantified and the quantification can be established for the signal phase shifts).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mozayeni (US 20050038342 A1) in view of Lovoi US (2016/0081608 A1) as applied to claims 13-15, 18 and 20 above, and further in view of Greenberger (US Patent No. 5,492,129 B2).
Re. claim 19, Mozayeni in view of Lovoi teaches all of the elements of the claimed invention except the pre-amplifier, frequency equalizer, and noise cancelling module, but Greenberger teaches a system wherein the headset is an electrostatic headset (column 16, lines 40-41 condenser type noise cancelling microphone is electrostatic) comprising a pre-amplifier (figure 9, pre-amplifier 478), a frequency equalizer (column 9, lines 20-30 — function blocks for the device include dynamic equalization) and a noise cancellation module (column 10, lines 45-50 — figures 4A-D show embodiments of obtaining noise cancellation using fixed cut-off frequency filters). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lovoi to incorporate the teachings of Greenberger in order to optimize sound capturing for possible physiological signals (abstract).

Allowable Subject Matter
Claims 12 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to anticipate and/or render obvious to the claims as they do not disclose a method of recommending anti-calcitonin gene-related peptide medication or a human serotonin 1D receptor variant medication, and a digital signal processing module receiving a digital signal and comparing the digital signal to a plurality of predefined digital signals indicative of the one or more predefined pathologies, and categorize the digital signal as being representative of the one or more predefined pathologies, wherein the plurality of predefined digital signals comprises acoustic signal data indicative of a plurality of different migraine types.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Crutchfield (US 20040049105 A1) discloses a system for direct monitoring of therapies, substances and devices on blood vessels, especially those of the cerebral vasculature. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041. The examiner can normally be reached Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792